Citation Nr: 1705406	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-11 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966 and from January 1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2013, the Veteran cancelled his Board hearing, which was scheduled to be held later that same month.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of bilateral hearing loss since his active service.  

2. The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of tinnitus since his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that, where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, on VA audiological examination in November 2011, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The accompanying audiogram shows bilateral hearing loss as the Veteran had 40 dB at 3000 Hertz in both ears.  

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that during service he had exposure to acoustic trauma from tanks, guns, and driving large heavy vehicles.  See, e.g., November 2008 notice of disagreement.  His statements are competent and credible, as his DD-214 Forms show that his military occupational specialty during his first period of service was that of a heavy vehicle driver and during his second period of service was that of a motor transport operator.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Throughout the appeal period, the Veteran has essentially contended continuous hearing loss and tinnitus since active service.  For example, in the November 2008 notice of disagreement, he asserted that his exposure to acoustic trauma during service caused his hearing loss and tinnitus.  In his Form 9 Appeal received in April 2012, he stated that his exposure to tanks and guns while supporting an armored battalion in Korea caused his hearing loss and tinnitus.  In another statement in April 2012, he indicated that his hearing problems began approximately in 1981 but he explained that, while he did not complain of hearing loss during service, he nevertheless had exposure to acoustic trauma from tank guns being fired.  Thus, the context of these statements suggests that the Veteran chose not to seek treatment for hearing difficulties associated with acoustic trauma in service, which became problematic in 1981 shortly after his separation from service in 1979.  

Based on the overall evidence of record and construing these statements in the light most favorable to the Veteran, the Board finds these statement to be his contentions that he has had symptoms of hearing loss since service that over time increased in severity.  These statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the evidence establishes that the Veteran was exposed to significant noise during service, that he currently has bilateral hearing loss, and that he has had continuous symptoms of hearing loss since service.

The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  The Veteran contends that since service he has had ringing in his ears, which progressively has gotten worse.  See, e.g, April 2012 statement.  He explained that he did not seek treatment for tinnitus during service because he did not want to complain nor have his performance evaluation affected.  See October 2016 statement.  The Board finds that the Veteran's statements are competent, credible, and probative of the presence of in-service noise exposure and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Although the Veteran did not file a claim for benefits for many years after service, the evidence indeed supports his contentions that he has had symptoms of hearing loss and ringing in his ear since service.  Thus, the evidence establishes that the Veteran was exposed to significant noise during service, currently tinnitus and has had continuous symptoms of tinnitus since service.  
The Board recognizes that there are unfavorable VA opinions of record.  On VA audiology examination in November 2011, the examiner opined that tinnitus is not related to the Veteran's noise exposure during service as his last reported episode was about one year ago, which the Veteran claimed was associated with sinus congestion.  Also, in an addendum opinion in December 2011, the same examiner noted that the Veteran had clinically normal hearing in both ears at separation from service and that his military noise exposure did not cause his hearing loss.  The VA examiner explained that, according to the American College of Occupational and Environmental Medicine (Oct 2002), most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to noise is discontinued.  She noted that this evidence is supported by a study conducted by the National Academy of Sciences on noise-induced hearing loss and tinnitus associated with military service, which found that there was no scientific basis for delayed onset noise-induced hearing loss.

To the extent that the examiner is basing her opinion on the Veteran's normal hearing during service, her opinion is of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the extent that the VA examiner based the opinion on literature that does not support delayed onset of noise-induced hearing loss, the evidence is at the very least in equipoise, as the Veteran through his statements and implied assertions contends that symptoms associated with his hearing loss began during his service where he had extensive acoustic trauma.  Lastly, although the November 2011 VA examiner indicated that the Veteran may have had post-service occupational exposure to acoustic trauma, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As for the VA examiner's opinion that tinnitus is not related to the Veteran's noise exposure during service, her opinion is inadequate as it is inherently inconsistent because in the examination report she noted that the Veteran's most recent episode of tinnitus was a year ago but associated that date of onset of tinnitus was unknown.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  As discussed above, in statements subsequent to the November 2011 VA examination, the Veteran described his tinnitus as ringing in his ears that began during service.  See April 2012 and October 2016 statements.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


